DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/12/20, with respect to the 35 U.S.C. 101 and 102 rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. U.S. PGPub 2018/0119975.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-11 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. U.S. PGPub 2018/0119975.
Regarding claims 1 and 11, Park discloses a building management system, comprising: a memory storing relationships (e.g. manifest) between a plurality of building objects representing building equipment and building spaces (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7); and a processor configured to: obtain configuration data (e.g. configuration) associated with a first building object (e.g. HVAC device) of the plurality of building objects, the first building object 
	Regarding claims 4 and 14, Park discloses the building management system of claim 1, wherein the relationships between the plurality of building objects represent connections between different pieces of building equipment that cooperate to perform a common function (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7).
 	Regarding claims 5 and 16, Park discloses the building management system of claim 1, wherein the processor is configured to obtain the configuration data based on a configuration schedule, wherein the configuration schedule is based on at least one of static pressure reset strategies, warm-up/cool-down strategies, heating schedules, cooling schedules, night setback strategies, discharge air temperature, demand ventilation, demand response, pressure dependent zoning, central plant optimization, model predictive/artificial intelligence control, heavy equipment delay, alarm suppression, global data shares, interlocks, multiple commands, and fire emergency strategies (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7).
 	Regarding claims 6 and 17, Park discloses the building management system of claim 5, wherein the processor is further configured to identify a space object representative of a building space based on 
 	Regarding claim 7, Park discloses the building management system of claim 1, wherein the processor is further configured to identify a change in configuration data of the first building object and, in response to identifying the change, automatically change the configuration data of the second building object (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7).
 	Regarding claim 8, Park discloses the building management system of claim 1, wherein the processor is further configured to tag the first building object with a first configuration tag representing the current configuration of the first building object and tag the second building object with a second configuration tag corresponding to the first configuration tag (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7).
 	Regarding claims 9 and 15, Park discloses the building management system of claim 1, wherein the processor is further configured to: tag a space object with tags representing pieces of building equipment that serve a building space corresponding to the space object; identify a third equipment object associated with one piece of building equipment of the pieces of building equipment as a third building object (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7); generate configuration data for equipment objects representing other pieces of building equipment that serve the building space based on configuration data associated with the third equipment object (e.g. pg. 3, ¶53; pg. 7-8, ¶87 and 91; pg. 10, ¶102; pg. 13, ¶125; Fig. 4A and 7).
 	Regarding claim 10, Park discloses the building management system of claim 1, wherein the processor is further configured to: identify a space object representative of a building space of the building spaces; and obtain configuration data associated with the space object based on a mode of .

Allowable Subject Matter
Claims 18-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 13, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116